United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-3058
                                  ___________

In re: Elmo McMillion,                *
                                      *
                Debtor,               *
                                      *
----------------------                * Appeal from the United States
                                      * District Court for the
Elmo McMillion,                       * Eastern District of Arkansas.
                                      *
                Appellant,            *      [UNPUBLISHED]
                                      *
        v.                            *
                                      *
Riceland Foods, Inc.; Merlen Watson,  *
                                      *
                Appellees.            *
                                 ___________

                          Submitted: April 7, 1998
                              Filed: April 15, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Elmo McMillion appeals from the district court&s1 order dismissing his
bankruptcy appeal for failure to prosecute. After careful review of the record, we


      1
       The HONORABLE GEORGE HOWARD, JR., United States District Judge for
the Eastern District of Arkansas.
affirm for the reasons stated by the district court. See 8th Cir. R. 47B. We deny all
pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-